Citation Nr: 0728792	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-22 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic lumbar strain with L5-S1 radiculopathy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his wife



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied entitlement to the 
benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in April 2007 in Boston, Massachusetts to 
present testimony on the issue on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has 
been associated with the claims file.

The issue of whether new and material evidence has been 
submitted is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
flexion between 70 and 75 degrees, and a combined range of 
motion between 195 and 220 degrees, without increased pain 
or fatigability on repetitive motion, and flare ups to 
include pain and muscle spasms.

2.  There is no evidence that the veteran's low back 
disability produces ankylosis, an altered gait, or abnormal 
spine contour; nor is there objective evidence of 
neurological deficit, or that bed rest has been prescribed by 
a physician.
CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic 
lumbar strain with L5-S1 radiculopathy are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243-5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased rating; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  Thus, the veteran has been able to 
participate effectively in the processing of his claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection is in effect for chronic lumbar strain 
with L5-S1 radiculopathy and is evaluated as 40 percent 
disabling under DC 5293, a code referable to intervertebral 
disc syndrome (IDS) that is no longer in effect.  However, a 
readjustment to the Schedule shall not be grounds for 
reduction of a disability rating in effect on the date of the 
readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.   38 C.F.R. 
§ 3.951(a) (2006).  

The veteran's disability encompasses both strain and disc 
disease.  The Schedule provides for ratings for each.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  Under 
that rating formula, and particularly DC 5237 for lumbosacral 
strain, the sole ratings in excess of 40 percent are the 50 
percent rating, which is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine, and the 100 percent 
rating, which is warranted for unfavorable ankylosis of the 
entire spine.  "Unfavorable ankylosis" is defined, in 
pertinent part, as a condition in which the spine is fixed in 
flexion or extension.  See id., Note (5).  

The evidence distinctly shows that the veteran has had 
movement in his spine.  See VA examination reports in 
September 2003 and May 2005.  In the absence of ankylosis, 
therefore, he does not qualify for either the 50 percent or 
100 percent rating under DC 5237.

The criteria for IDS are found in DC 5243.  It provides that 
preoperative or postoperative IDS is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).   

With regard to the first method, an incapacitating episode is 
a period of acute signs and symptoms due to IDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2006), 
Note (1).  The sole rating above the currently assigned 40 
percent is the maximum rating of 60 percent.  It requires 
that there be incapacitating episodes having a total duration 
of at least six weeks during the past twelve months. 

The veteran's two VA examinations and the outpatient clinical 
records dating from 2002 to 2007 demonstrate that he requires 
treatment by a physician, in the form of medication 
regulation and pain management.  These records do not show, 
however, that the veteran has been prescribed bed rest by a 
physician at any time.  Thus, the severity his disability 
does not meet the requirements for the maximum rating under 
the first method.

The second method of evaluation involves combining separate 
evaluations for any chronic orthopedic and neurologic 
manifestations with the veteran's other service-connected 
disability ratings under 38 C.F.R. § 4.25.  

Referable to chronic orthopedic manifestations, the criteria 
found in DC 5237 apply.  Again, these provide a 100 percent 
rating for unfavorable ankylosis of the entire spine, a 50 
percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine, and, in part, a 40 percent rating for 
favorable ankylosis of the entire thoracolumbar spine.  As 
noted above, there is no medical evidence establishing 
ankylosis of any portion of the veteran's spine at any time, 
and there are none of the above symptoms indicative of 
unfavorable ankylosis.  Therefore, the criteria for a 100, 
50, or 40 percent rating (in as much as it relates to 
ankylosis) are not met.  

The criteria for a 40 percent rating also include forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.  The 30 percent rating is inapplicable, as it relates 
to the cervical spine.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.   A 
10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.

Range of motion testing conducted on the September 2003 VA 
examination revealed that the veteran had flexion to 75 
degrees, with normal lateral flexion and rotation.  
Extension was not measured.  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2006).  Thus, the veteran's combined range of motion was 
195 degrees, presuming in the absence of actual measurement 
that he had zero extension.  

On testing in May 2005, the veteran had 70 degrees of 
flexion and 10 degrees of extension.  He had lateral flexion 
to each side of 35 degrees.  Rotation to the right was 40 
degrees, while rotation to the left was 30 degrees.  This 
makes for a combined range of motion of 220 degrees.  The 
physician noted that range of motion testing was completed 
three times, and each was without added pain or fatigability 
on repetitive motion.  

Concurrent outpatient clinical records do not contradict 
these findings.  While the veteran experiences muscle 
spasms, there has been no gait abnormality produced, nor any 
finding of scoliosis or other spinal contour abnormality.  
The veteran has testified to trying many avenues to manage 
his pain, to include physical therapy through the pain 
clinic and periodic steroid injections, without significant 
alleviation of that pain.  However, the rating criteria for 
orthopedic symptoms are to be applied irrespective of 
whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine.  38 C.F.R. § 4.71a, at introductory information prior 
to criteria.  They "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine."  
68 Fed. Reg. at 51,455 (Supplementary Information). 

With flexion between 70 and 75 degrees, and a combined range 
of motion between 195 and 220 degrees, the veteran's 
orthopedic manifestations would be rated as 10 percent 
disabling.  

Referable to associated objective neurologic manifestations, 
the record contains reference to a June 1995 electromyograph 
(EMG) that revealed radiculopathy on the left.  Subsequent 
neurological testing since 2002, the period covered by this 
appeal, however, has revealed only occasional subjective 
complaints of mild radiating pain into the leg with 
intermittent muscle spasms.  

The May 2005 VA examination report noted that the veteran's 
stance and gait were normal.  He had no evidence of sciatic 
list or scoliosis, and his entire skeletal axis was straight 
and supple.  Though there was tenderness to palpation, there 
was no palpable muscle spasm or guarding.  Other 
neurological testing, such as the heel walk and toe walk and 
straight leg raising, was completed without difficulty.  The 
physician concluded that there was no present evidence of 
radiculopathy despite evidence of that in the past.  

These findings are similar to those of the earlier, 
September 2003 examination, as well as the neurological 
consults of record.  See, e.g., consults dated in February 
2003 and October 2003.  While outpatient clinical records do 
note the occasional use of muscle relaxants for spasms in 
November 2003, and steroid injections for pain in June 2005, 
no objective neurological symptoms of the lower extremities 
have been found on exam during the appeal period.  Thus, the 
veteran's neurologic manifestations do not hold a 
compensable evaluation.  

In sum, under the second method of evaluating IDS, the 
veteran's orthopedic manifestations warrant a 10 percent 
evaluation, and his neurologic manifestations warrant a 
noncompensable percent evaluation.  This represents less than 
the veteran's current 40 percent disability rating.  However, 
when reviewing the evidence as a whole, it cannot be said 
that the veteran's disability has actually improved.  
Therefore, it is not appropriate to reduce the veteran's 
rating based on the change in the Schedule.  The 40 percent, 
and no higher, is warranted.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.


ORDER

Entitlement to a rating in excess of 40 percent for chronic 
lumbar strain with L5-S1 radiculopathy is denied.


REMAND

The veteran has not received sufficient notice under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) with respect to reopening his claim for service 
connection.

Such notice must inform the claimant about the information 
and evidence not of record that is necessary to reopen the 
claim, to include a description of why the claim was 
previously denied, as well as the information which is 
necessary to substantiate the merits of the service 
connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This includes information relative to the initial 
rating for granted claims, as well as how the effective date 
of any grant of service connection is assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must inform the claimant about the information and 
evidence that VA will seek to provide and that which the 
claimant is expected to provide.  The veteran should be 
requested to submit any evidence in his possession that 
pertains to the claim, which he has not submitted previously.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Although the veteran received proper notice for his increased 
rating claim in correspondence dated in May 2005, that notice 
did not reference what constitutes new and material evidence 
or the elements of service connection.  Corrective notice 
must be sent.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Please notify the veteran of the 
information and evidence necessary to reopen a 
previously denied claim of service connection, 
to include the standard for new and material 
evidence, the reason his claim was denied in 
April 1983, and the elements of service 
connection.  Also notify him of the information 
and evidence that governs the initial 
assignment of a disability evaluation and the 
regulations regarding the effective date of the 
establishment of service connection.  This 
notice must indicate which information and 
evidence VA would seek to provide and which 
information and evidence the veteran is 
expected to provide.  Request the veteran to 
provide any evidence in his possession that has 
not been previously submitted that pertains to 
his claim.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


